                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JOSEPH FARHAT,
                                  11                                                      Case No. 18-06233 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     CALIFORNIA DEPT. OF JUSTICE,
                                  15                  Defendant.
                                  16

                                  17

                                  18          Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19   U.S.C. § 1983. (Docket No. 5.) Plaintiff’s motion for leave to proceed in forma pauperis
                                  20   will be addressed in a separate order.
                                  21

                                  22                                            DISCUSSION
                                  23   A.     Standard of Review
                                  24          A federal court must conduct a preliminary screening in any case in which a
                                  25   prisoner seeks redress from a governmental entity or officer or employee of a
                                  26   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  27   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                  28   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   1   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   2   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   3          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   4   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   5   violated, and (2) that the alleged violation was committed by a person acting under the
                                   6   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   7   B.     Plaintiff’s Claims
                                   8          Plaintiff claims violations of state and U.S. constitutional due process rights in
                                   9   connection with probation revocation proceedings which exceeded “45 day final hearing
                                  10   limit upon arrest.” (Compl. at 3.) Plaintiff seeks a court order directing the state courts to
                                  11   dismiss the probation violation/revocation, reinstate or terminate probation, refer the
                                  12   matter to “Veterans Court,” as well as grant monetary damages. (Id.)
Northern District of California
 United States District Court




                                  13          “‘Federal law opens two main avenues to relief on complaints related to
                                  14   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the
                                  15   Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges to
                                  16   the lawfulness of confinement or to particulars affecting its duration are the province of
                                  17   habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v.
                                  18   Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his
                                  19   confinement, however, may be brought under § 1983.” Id.
                                  20          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or
                                  21   speedier release’” from confinement. Skinner v. Switzer, 562 U.S. 521, 533-34 (2011)
                                  22   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.
                                  23   740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez, 411
                                  24   U.S. 475, 500 (1973). A parole claim, or a probation claim as in the case at bar, that
                                  25   affects the legality or duration of a prisoner’s custody, and a determination of which may
                                  26   likely result in entitlement to an earlier release, must be brought in habeas. See Butterfield
                                  27   v. Bail, 120 F.3d 1023, 1024 (9th Cir. 1997); Young v. Kenny, 907 F.2d 874, 876-78 (9th
                                  28                                                  2
                                   1   Cir. 1990), cert. denied, 498 U.S. 1126 (1991); Bostic v. Carlson, 884 F.2d 1267, 1269
                                   2   (9th Cir. 1989); see also Ramirez v. Galaza, 334 F.3d 850, 858-59 (9th Cir. 2003)
                                   3   (implying that claim, which if successful would “necessarily” or “likely” accelerate the
                                   4   prisoner’s release on parole, must be brought in a habeas petition).
                                   5          Here, Plaintiff’s claims affect the duration of his custody and the determination of
                                   6   the claim may result in entitlement to an earlier release, and therefore must be brought in
                                   7   habeas. See Butterfield, 120 F.3d at 1024. Furthermore, although a district court may
                                   8   construe a habeas petition by a prisoner attacking the conditions of his confinement as a
                                   9   civil rights action under 42 U.S.C. § 1983, see Wilwording v. Swenson, 404 U.S. 249, 251
                                  10   (1971), the opposite is not true: A civil rights complaint seeking habeas relief should be
                                  11   dismissed without prejudice to bringing it as a petition for writ of habeas corpus. See
                                  12   Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995). Accordingly, this action
Northern District of California
 United States District Court




                                  13   should be dismissed without prejudice to Plaintiff’s refiling as a petition for habeas corpus
                                  14   pursuant to 28 U.S.C. § 2254. However, the Court notes that Plaintiff already filed a
                                  15   habeas action challenging the probation revocation proceedings. See Farhat v. People of
                                  16   the State of California, Case No. 18-06055 BLF (PR). The Court dismissed that action on
                                  17   abstention grounds under Younger v. Harris, 401 U.S. 37 (1971). Id., Docket No. 34.
                                  18   Plaintiff was advised that he should not file a new federal petition for a writ of habeas
                                  19   corpus until state court proceedings had concluded and after he had exhausted state judicial
                                  20   remedies. Id. That same advisement applies in this action as well.
                                  21          Furthermore, a claim for damages for an allegedly unconstitutional conviction or
                                  22   imprisonment, or for other harm caused by actions whose unlawfulness would render a
                                  23   conviction or sentence invalid is not cognizable under § 1983. Heck v. Humphrey, 512
                                  24   U.S. 477, 487 (1994). Heck may apply to proceedings that call into question the fact or
                                  25   duration of parole or probation. Jackson v. Vannoy, 49 F.3d 175, 177 (5th Cir.), cert.
                                  26   denied, 516 U.S. 851 (1995); Baskett v. Papini, 245 Fed.Appx. 677, 678 (2007) (affirming
                                  27   dismissal of section 1983 as Heck-barred because prisoner’s allegations necessarily called
                                  28                                                 3
                                   1   into question the validity of probation revocation). A prisoner may not question in a §
                                   2   1983 suit the validity of the confinement resulting from a parole-revocation hearing (or
                                   3   probation revocation) if he does not allege that the parole board’s decision has been
                                   4   reversed, expunged, set aside or called into question. See Littles v. Bd. of Pardons and
                                   5   Paroles Div., 68 F.3d 122, 123 (5th Cir. 1995); Baskett, 245 Fed.Appx. at 678. Here,
                                   6   Plaintiff seeks monetary damages for the violation of his constitutional rights in connection
                                   7   with the probation revocation proceedings which are Heck-barred. Accordingly, Plaintiff
                                   8   is advised that he may not seek damages for the violation of his constitutional rights in
                                   9   connection with the probation revocation proceedings unless he can show that the
                                  10   probation revocation has been invalidated.
                                  11

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13            For the reasons set forth above, this action is DISMISSED without prejudice.
                                  14   Plaintiff may file a federal habeas petition once his state criminal proceedings are
                                  15   completed and he has exhausted his state court remedies. Thereafter, he may file a § 1983
                                  16   seeking damages only if he can show that the probation revocation has been invalidated.
                                  17            IT IS SO ORDERED.
                                  18           January 28, 2019
                                       Dated: _____________________                       ________________________
                                                                                          BETH LABSON FREEMAN
                                  19
                                                                                          United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       PRO-SE\BLF\CR.18\06233Farhat_dism(cr-hc)
                                  26

                                  27

                                  28                                                  4
